Citation Nr: 1036103	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for postnasal fracture with 
scar.  

2.  Entitlement to service connection for a speech disorder.

3.  Entitlement to service connection for allergic rhinitis.  

4.  Propriety of the reduction of the disability rating for 
bilateral shin splints from 30 percent to noncompensable 
effective from October 1, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and T.J.
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from December 2000 to December 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in December 2006 and July 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina. 

A hearing was held on May 25, 2010, in Winston-Salem, North 
Carolina, before the undersigned acting Veterans Law Judge (VLJ), 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board also notes that the Veteran raised the issue of 
entitlement to an increased evaluation for his service-
connected left hand disability at the time of his May 2010 
hearing.  However, that issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issue, and the 
matter is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for postnasal 
fracture with scar and for allergic rhinitis will be addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Despite a reported medical history, the Veteran was not noted 
to have a speech disorder during the clinical evaluation portion 
of his official service entrance medical examination, and there 
is not clear and unmistakable evidence showing that such a 
disorder existed prior to service.

3.  The Veteran has not been shown to have a current speech 
disorder that is causally or etiologically related to his 
military service.

4.  The RO granted service connection for bilateral shin splints 
in a December 2006 rating decision and assigned a 30 percent 
disability evaluation effective from December 27, 2004.

5.  Following a March 2008 VA examination, the RO proposed to 
reduce the rating for the bilateral shin splints from 30 percent 
to 0 percent.

6.   In May 2008, the RO notified the Veteran of a proposed 
reduction of the evaluation for his service-connected bilateral 
shin splints from 30 percent to noncompensable.  In the July 2008 
rating decision on appeal, the RO effectuated that reduction from 
October 1, 2008.  

7.  The RO followed proper procedure in reducing the 30 percent 
evaluation for the Veteran's bilateral shin splints to 
noncompensable.

8.  A comparison of the medical evidence upon which the 30 
percent disability rating was awarded with the evidence obtained 
during a routine future examination reflects improvement in the 
Veteran's service-connected bilateral shin splints and supports a 
reduction in the assigned rating to noncompensable.


CONCLUSIONS OF LAW

1.  A speech disorder was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1153, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).

2.  The RO's reduction of the assigned rating for the service-
connected bilateral shin splints from 30 percent to 
noncompensable effective on October 1, 2008, was proper. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.105, 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5262, 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a March 2006 letter informed the Veteran of its 
duty to assist him in substantiating his claims under the VCAA, 
and the effect of this duty upon his claims.  In particular, the 
letter notified of the evidence necessary to substantiate a claim 
for service connection and the division of responsibilities in 
obtaining evidence.  Such notice was furnished prior to the 
initial decisions in this case.

The Board does acknowledge that the Veteran was not provided with 
adequate notice of the type of evidence to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the Veteran pertaining 
to disability ratings in service connection claims as well as 
effective dates, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The Board concludes below that the 
Veteran is not entitled to service connection for a speech 
disorder.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Moreover, as will be discussed below, a rating reduction requires 
compliance with particular notification procedures under the law 
that require that specific notice be given to the appellant 
before the adjudication takes place. See 38 C.F.R. § 3.105(e), 
(i).  Those procedures also require that the appellant be given 
an opportunity to respond to the proposed action to submit 
evidence relevant to the issue of the reduction and to request a 
predetermination hearing.  As explained in detail below, the RO 
complied with these notification procedures, and the Board finds 
that this compliance meets the notification requirements.

In addition, the duty to assist the appellant has been satisfied 
in this case.  The Veteran's service treatment records as well as 
all identified and available VA medical records pertinent to the 
years after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claims.  He has 
not identified any outstanding records that are relevant to the 
claims being decided herein.  In addition, the Veteran was 
provided the opportunity to testify at a hearing before the 
Board.

Moreover, the Veteran was afforded VA examinations in April 2006 
and March 2008 in connection with his claims.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate. Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed 
below, the Board finds that the VA examinations and medical 
opinions obtained in this case are more than adequate, as they 
are predicated on a full reading of the service treatment records 
as well as on the VA medical records contained in the Veteran's 
claims file.  They consider all of the pertinent evidence of 
record, to include the statements of the appellant, and provide a 
complete rationale for the opinions stated, relying on and citing 
to the records reviewed.  They also address the rating criteria 
pertinent to the Veteran's service-connected bilateral shin 
splints. 

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with SOCs, 
which informed them of the laws and regulations relevant to the 
Veteran's claims. For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.


I.  Speech Disorder

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. § 1111.  History provided by the 
veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard. See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable." Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action. 
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands--that is, 
that the veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, where the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a speech 
disorder.  He has claimed that he had a stuttering problem that 
resolved prior to his enlistment, but later became symptomatic 
during his military service.

Initially, the Board notes that the presumption of soundness 
applies because the Veteran's physical examination at the time of 
his enlistment did not find him to have a speech disorder.  He 
did report having a medical history of occasional stuttering.  
However, the history provided by a veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  

Moreover, the presumption of soundness has not been rebutted by 
clear and unmistakable evidence in this case.  In this regard, 
the Board notes that there is insufficient medical evidence 
indicating that a speech disorder preexisted his period of 
service.  The Veteran did report having a medical history of 
stuttering at the time of his enlistment, and he told the April 
2006 VA examiner that he has had stuttering for 18 years.  
However, as previously noted, his service treatment records did 
not document any diagnosis of such a disorder at the time of his 
enlistment, despite his reported history, and there are no 
medical records dated prior to service documenting a preexisting 
speech impairment.  The Veteran himself has contended that his 
stuttering resolved prior to his military service.  As such, it 
cannot be said that there is clear and unmistakable evidence to 
rebut the presumption of soundness.  Therefore, the Board's 
analysis must turn to the issue of whether a current speech 
disorder was incurred during the Veteran's period of service. See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence). VAOPGCPREC 3-03 
(July 16, 2003).

The Veteran's service treatment records are entirely negative for 
any complaints, treatment, or diagnosis of a speech disorder.  
Therefore, the Board finds that a speech disorder did not 
manifest in service or immediately thereafter. 

The Veteran has not presented any evidence of treatment 
subsequent to service, and as such, there is no medical evidence 
of a continuity of symptomatology for his speech disorder.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact).  

In addition to the lack of evidence showing that a speech 
disorder manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not link 
any current diagnosis to the Veteran's military service.  As 
noted above, the record shows that there were no complaints, 
treatment, or diagnosis of such a disorder in service.  As such, 
there is no injury, disease, or event to which a current disorder 
could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in substantiating 
a claim when the record does not already contain evidence of an 
in-service event, injury, or disease).

Moreover, the Board finds it significant that there are no post-
service treatment records documenting a current diagnosis.  In 
fact, the Veteran has neither submitted nor identified evidence 
showing he received medical treatment for a speech impediment 
since his military service, and he actually denied having any 
treatment for a speech impairment at the time of his May 2010 
hearing.  During the April 2006 VA examination, the Veteran did 
complain that he stutters when he is nervous or put into highly 
stressful situations.  However, the examiner noted the Veteran 
did not appear to have significant problems with speech during 
the examination and showed no evidence of stuttering.  He 
concluded that, while the Veteran may have had a significant 
problem with stuttering as a small child, he had gone through 
verbal lessons and improved.  He also commented that the Veteran 
may have episodic moments of stuttering that are related to 
nervousness, but stated that it did not appear to be a 
significant medical problem.  Therefore, the April 2006 VA 
examiner concluded the Veteran's speech disorder had resolved.  

There is no medical evidence showing otherwise.  Even assuming 
that the Veteran does stutter under some circumstances, the fact 
remains there is no medical evidence of a current diagnosis of an 
actual speech disorder.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently has 
the disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis in this case, the Board finds that the Veteran 
is not entitled to service connection for a speech disorder.

The Board does acknowledge that the Veteran has reported having 
speech problems in service that have continued since that time.   
He is competent to report his experience and symptoms in service.  
While lay persons are generally not competent to offer evidence 
which requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
veteran can attest to factual matters of which he or had had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).

Nevertheless, the Board notes that the Veteran is not a medical 
professional, and therefore, his beliefs and statements about 
medical matters do not constitute competent evidence on matters 
of medical etiology or diagnosis. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Despite the Veteran's reported symptoms, 
the fact remains that there has been no diagnosis of an actual 
speech disorder.  Rather, the only post-service medical evidence 
is the April 2006 VA examination report, which did not contain 
any current diagnosis of a speech disorder.

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a speech disorder.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board concludes 
that service connection for a speech disorder is not warranted.
II.  Propriety of Reduction

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Not all cases will show all of the findings for a 
specific rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. §§ 
4.7, 4.21.  Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where action by the rating agency would result in the reduction 
or discontinuance of compensation payments, section 3.105(e) 
requires that a rating initially proposing the reduction or 
discontinuance be prepared setting out all material facts and 
reasons for the proposed action.  The regulation requires that 
the beneficiary of the compensation payments be notified at his 
or her latest address of record of the contemplated action, 
furnished detailed reasons, and be given 60 days from the date of 
the notice for the presentation of additional evidence to show 
that the compensation payments should be continued at their 
present level. See 38 C.F.R. § 3.105(e) (2009).

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination hearing 
provided that the request is received by VA within 30 days from 
the date of the notice of the proposed rating reduction.  The 
regulation provides that if a timely request for a 
predetermination hearing is received, VA will notify the 
beneficiary in writing of the time and place of the hearing at 
least 10 days in advance of the scheduled hearing date; that the 
hearing will be conducted by VA personnel who did not participate 
in the proposed adverse action and who will bear the decision-
making responsibility; and that if a predetermination hearing is 
timely requested, benefit payments shall be continued at the 
previously established level pending a final determination 
concerning the proposed action. See 38 C.F.R. § 3.105(i) (2009). 
Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i), final rating action will be taken and the 
award will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires. See 38 C.F.R. § 
3.105(e) (2009).

In this case, a September 2006 rating decision granted service 
connection for bilateral shin splints and assigned a 30 percent 
disability evaluation effective from December 24, 2004.  The 
basis of that decision was an April 2006 VA examination.  The 
September 2006 rating decision specifically noted that there was 
a likelihood of improvement, that the assigned evaluation was not 
considered permanent, and that there would be a future review 
examination.  

The Veteran was subsequently afforded a routine future 
examination in March 2008 to determine the current level of 
impairment.  Based on the findings of that examination, the RO 
issued a rating decision in May 2008 in which it proposed a 
reduction of the Veteran's 30 percent disability evaluation for 
bilateral shin splints to a noncompensable evaluation.  It was 
specifically noted that there was insufficient evidence at the 
time of the March 2008 VA examination to diagnosis bilateral shin 
splints, but that a diagnosis of bilateral calf strains had been 
rendered.  The RO also explained that the findings of the VA 
examination had demonstrated improvement and specifically 
discussed the results of that examination.  

A letter was sent to the Veteran in May 2008, which notified him 
of the proposed reduction, and a copy of the rating decision was 
enclosed.  The letter and the rating decision were sent to his 
most recent mailing address.  The letter also informed the 
Veteran that he had 60 days to submit evidence showing that that 
his current evaluation should not be reduced.  He was further 
advised that he had 30 days to request a personal hearing to 
present evidence or argument on the issue.

The Veteran subsequently submitted a notice of disagreement with 
the proposed reduction in May 2008.  He contended that his 
condition had actually worsened and stated that his shin splints 
are triggered with activity.  He stated that the VA examiner 
could not detect his problems by asking questions and touching 
his legs. 

A rating decision was thereafter issued in July 2008 in which the 
Veteran's evaluation for bilateral calf strains, previously 
service-connected as bilateral shin splints, was decreased from 
30 percent to noncompensable.   The RO considered all relevant 
rating criteria, including the criteria applicable for muscle 
injuries.

The Board notes that the benefit payments continued at the 
previously established level pending a final determination 
concerning the proposed action.  A final rating action was taken 
in July 2008, and the 30 percent disability evaluation was 
reduced to a noncompensable evaluation effective on the last day 
of the month in which a 60-day period from the date of notice to 
the Veteran of the final rating action expired.  In particular, a 
letter was sent to the Veteran on July 24, 2008, which informed 
him of the decision to reduce his benefits.  A copy of the July 
2008 rating decision was also enclosed.  The effective date of 
the reduction was October 1, 2008.

Based on the foregoing, the Board finds that the RO complied with 
the procedural requirements of section 3.105 regarding the 
reduction of the rating in question.  Thus, the remaining issue 
in this case is whether the reduction in the evaluation for 
service-connected bilateral shin splints from 30 percent to 0 
percent was justified by the evidence.  Specific legal standards 
govern this question.

Where a disability rating has been continued for at least 5 years 
at the same level, under 38 C.F.R. § 3.344, if there have 
occurred changes in essential medical findings or diagnosis, that 
case is to be reviewed and adjudicated so as to produce the 
greatest degree of stability of disability evaluation.  In 
determining the propriety of a previous evaluation, the entire 
record as to medical history should be considered to ascertain 
whether the most recent examination is indeed a full and complete 
depiction of the level of disability. 38 C.F.R. § 3.344(a).  
Likewise, in such cases provided doubt remains, after according 
due consideration to all the evidence developed by the several 
items discussed in the preceding paragraph (section 3.344(a)), 
the rating agency will continue the rating in effect under 
specified procedures. 38 C.F.R. § 3.344(b).

In this case, however, the 30 percent rating in question was not 
in effect for 5 years or more, and the preceding paragraphs (a) 
and (b) do not apply.  Indeed, the 30 percent evaluation assigned 
for the Veteran's service-connected shin splints was in effect 
from December 27, 2004, to October 1, 2008.  Accordingly, the 
provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this 
case.  

The determination in a reduction in rating case must include the 
proper application as to the standard of proof.  To warrant 
reduction in rating, it must be shown that the preponderance of 
the evidence supports the reduction itself, and with application 
of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) 
as required. See Brown v. Brown, 5 Vet. App. 413, 420 (1993); 
Peyton, 1 Vet. App. at 286.

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).  It should be emphasized, however, that such 
after-the-fact evidence may not be used to justify an improper 
reduction.  

Turning to the provisions in effect regarding evaluation of the 
specific disability under consideration, the Board notes that the 
Veteran's service-connected bilateral shin splints are rated by 
analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes5262-5276.  
Rating by analogy is appropriate where an unlisted condition is 
encountered, with evaluation rendered in accordance with the 
criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment. 38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). See 38 C.F.R. § 4.20.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  
The hyphenated diagnostic codes in this case indicate that 
impairment of the tibia and fibula under Diagnostic Codes 5262 is 
the service-connected disorder and that flat feet under 
Diagnostic Code 5276 as a residual disabling condition.  

Under Diagnostic Code 5262, a 10 percent rating is contemplated 
for malunion of the tibia and fibula with a slight knee or ankle 
disability.  A 20 percent rating is assigned when there is 
malunion with a moderate knee or ankle disability, and a 30 
percent rating is warranted for malunion with marked knee or 
ankle disability.  A 40 percent rating is contemplated when there 
is nonunion of the tibia and fibula with loose motion requiring a 
brace.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5276, mild acquired flatfoot with symptoms 
relieved by built-up shoe or arch support, bilateral or 
unilateral is assigned a noncompensable evaluation.  A 10 percent 
disability evaluation is contemplated for moderate acquired 
flatfoot with weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and use 
of the feet, bilateral or unilateral.  Severe acquired flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, that 
is bilateral in nature warrants a 30 percent evaluation, and, if 
unilateral in nature, a 20 percent evaluation is warranted.  
Pronounced acquired flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances that 
are bilateral in nature warrants a 50 percent evaluation and, if 
unilateral in nature, a 30 percent evaluation is warranted.  
38 C.F.R. § 4.71a.

In considering the history of the Veteran's disability, the Board 
notes that the 30 percent rating, which he seeks to have 
restored, was awarded based, in part on an April 2006 VA 
examination.  At that time, his primary complaint was bilateral 
shin pain for the past three years, which occurred after 
prolonged walking and running during military exercises.  He also 
complained of a lack of endurance, weakness, stiffness, and 
swelling.  The Veteran developed pain in the lateral aspect of 
both legs that lasted for 30 minutes to an hour after activity 
and occurred as often as three times a week.  He described the 
pain as crushing, squeezing, sharp, and aching in nature.  The 
severity of the pain was rated as an 8 on a scale of 1 to 10 and 
was generally elicited by physical activity, such as running for 
more than 10 to 15 minutes.  The symptoms were relieved by rest 
and medication, and there were no episodes of incapacitation.  
The examiner also noted that there was no functional impairment 
or time lost from work as a result of the Veteran's condition.  

A physical examination revealed signs of abnormal weight bearing 
on the feet with callosities on the lateral side at the big toe.  
The callouses were not tender, and the Veteran's posture and gait 
were both normal.  An examination of both knees was within normal 
limits with a normal range of motion and no evidence of 
instability or subluxation.  An examination of the ankles was 
also normal with the exception of some tenderness on the right.  
There were no deformities of the ankle joint, and no fixed 
positioning of the ankle.  The range of motion of both ankles was 
normal, but after repetitive use, the Veteran did have increased 
pain on the right with additional limitation of motion of about 5 
degrees.  A neurological examination of the lower extremities 
revealed normal motor function and sensory function in the knees 
and ankles.  X-rays of the tibia and fibula were also normal.  
The Veteran was diagnosed with bilateral shin splints.  The 
subjective factors were pain after running long distances and 
pain in the lateral aspect of the leg, and the objective factors 
were tenderness to palpation along the tibia of the right leg.  

During the March 2008 VA examination, which was the basis for the 
rating reduction, the Veteran reported that he first began having 
bilateral lower leg pain in 2001.  He attributed the onset of his 
symptoms to marching and prolonged heavy weight bearing 
activities.  He stated that he continued to have bilateral lower 
leg pain with prolonged walking or running, which he described as 
a dull ache without radiation.  At its worse the pain was 7 or 8 
out of 10, but it was rapidly relieved with rest and medication.  
Stretching also helped relieve his discomfort, and he avoided 
prolonged heavy weight bearing activity as much as possible.  The 
Veteran never had surgery on his legs, and he denied having any 
related systemic complaints or history of bone infections.  He 
was able to walk and perform all activities of daily living.  

A physical examination found the Veteran's gait, posture, and 
station to be normal.  There was no leg length discrepancy, and 
the feet did not show any signs of abnormal weight bearing.  
Assistive devices were not needed for ambulation.  The tibia and 
fibula bones were normal bilaterally with no evidence of nonunion 
or malunion.  There was very mild tenderness to palpation along 
the lateral calves of both legs, but no evidence of edema, 
effusion, weakness, redness, heat, guarding, or subluxation.  

The knees were grossly normal with full, pain-free range of 
motion.  The Veteran's range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance after 
repetitive use.  There was no evidence of locking, crepitus, or 
any other abnormalities, and testing of the medial/ lateral 
collateral ligaments, the anterior/ posterior cruciate ligaments 
and the medial/ lateral menisci showed no abnormalities.  An 
examination of both ankles was grossly normal with no evidence of 
edema, effusion, weakness, tenderness, redness, heat, guarding, 
subluxation, or ankylosis.  The Veteran's range of motion was 
full and pain free and not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after repetitive 
use.  There was no evidence of malunion of the calcaneus or the 
talus.  

The examiner concluded there was insufficient pathology, 
including x-ray evidence, to render a diagnosis of bilateral shin 
splints.  In fact, the examiner found no objective medical 
evidence to show that shin splints were ever diagnosed.  Instead, 
he indicated that the Veteran's tenderness in both calves was 
most consistent with a chronic strain to his bilateral calves.  
The examiner recommended the Veteran avoid prolonged running and 
heavy strenuous activity while ambulating.  The clinical 
impression was chronic bilateral calf strains.  

After reviewing the medical evidence of record, the Board 
believes that the Veteran's subjective reports of the continued 
severity of his shin splints disability, when measured against 
the treatment records on file, reflect an improvement in his 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 
5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  His major 
complaint has been and continues to be bilateral shin pain with 
activity, and the March 2008 VA examination does not indicate any 
change in that portion of the Veteran's symptomatology.  However, 
the clinical findings suggest improvement in that the examiner 
noted that the Veteran's feet no longer showed any signs of 
abnormal weight bearing or callosities.  Furthermore, there was 
no objective indication that the Veteran had sought or received 
any regular treatment for his shin splints since the April 2006 
VA examination.  Moreover, the few clinical findings of record 
show the Veteran retained a normal level of motion and function 
in both the knees and ankles.  Other than calf tenderness, there 
are no significant abnormalities including joint, muscle, or 
nerve impairment.  

Given the results shown in April 2006 and March 2008, which is 
the only medical evidence reflecting the severity of the 
Veteran's bilateral shin splints disability during the time 
period in question, the RO appropriately determined that no more 
than a noncompensable was assignable.  Accordingly, the Board 
must conclude that, as the reduction in rating from 30 percent to 
0 percent was proper, the criteria for restoration of the 30 
percent rating are not met.


ORDER

Service connection for a speech disorder is denied.  

The reduction of the rating assigned for service-connected 
bilateral shin splints from 30 percent to noncompensable, 
effective from October 1, 2008, was proper.


REMAND

The Veteran seeks service connection for residuals of a nasal 
fracture and for allergic rhinitis that he claims had its onset 
during service.  He has provided some evidence of either a 
current diagnosis of each of these conditions or of an incident 
in service which requires further explanation or development. 

At his May 2010 hearing, the Veteran testified that his nose was 
fractured during an in-service altercation.  The Veteran also 
indicated during the April 2006 VA examination that he was kicked 
in the face during boot camp.  The examiner noted findings of a 
hyperpigmented line over the bridge of the nose consistent with a 
fracture.  However, his service treatment records do not document 
the altercation or any complaints, treatment, or diagnosis of a 
broken nose.  

Nevertheless, the Veteran maintains that he received treatment 
from the Portsmouth Naval Hospital between October 2004 and 
November 2004.  Thus, the Board finds that a remand is required 
to attempt to obtain these records.  

With respect to the Veteran's claim for allergic rhinitis, his 
service treatment records do show that he was treated for 
allergic rhinitis in May 2003.  An April 2006 VA examination 
report also noted clinical findings consistent with allergic 
rhinitis.  However, the examiner did not render a medical opinion 
regarding the etiology of that disorder.  Therefore, the Board 
finds that a remand for a medical opinion. 

Moreover, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award. In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective date.  
As the case is already being remanded for further development, 
the RO should take this opportunity to provide the Veteran proper 
notice.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran a 
notice letter in connection with his claims 
for service connection for a postnasal 
fracture with scar and for allergic 
rhinitis.  The letter should (1) inform him 
of the information and evidence that is 
necessary to substantiate the claims; (2) 
inform him about the information and 
evidence that VA will seek to provide; and 
(3) inform him about the information and 
evidence he is expected to provide.  The 
letter should also include an explanation 
as to the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The RO/AMC should request from the 
National Personnel Records Center, or any 
other appropriate records repository, 
copies of any available in-patient records, 
clinical records, and outpatient records 
documenting the Veteran's treatment for a 
nasal fracture at the Portsmouth Naval 
Hospital between October 2004 and November 
2004.  

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  If the search for such records has 
negative results, a formal finding of 
unavailability should be made.  The Veteran 
should be notified of the RO's attempts to 
locate his service treatment records, as 
well as any further action to be taken.

3.  The Veteran should be afforded a VA 
examination to determine to determine the 
nature and etiology of any allergic 
rhinitis that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including his service 
treatment records, his post-service medical 
records, and his lay statements.

It should be noted that at the time of his 
enlistment examination the Veteran reported 
having a medical history of occasional 
sinusitis due to pollen in the summer; 
however, such a disorder was not noted on 
the clinical evaluation.  Thus, the 
presumption of soundness applies.

The examiner should state whether it is at 
least as likely as not the Veteran 
currently has allergic rhinitis that is 
related to his symptomatology in service or 
that is otherwise causally or etiologically 
to his military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of such 
a conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.  Further development 
may include affording the Veteran a VA 
examination in connection with his claim 
for service connection for a postnasal 
fracture with scar.

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence. 
The RO should readjudicate the remaining 
issues on appeal.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


